MEMORANDUM **
John C. Montue, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915A(b) for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals pursuant to 28 U.S.C. § 1915A(b)(1), see Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Montue’s Eighth Amendment claim because Montue failed to allege that he had been exposed to the risk of harm of which he complained. See Helling v. McKinney, 509 U.S. 25, 35-36, 113 S.Ct. 2475, 125 L.Ed.2d 22 (1993).
Montue contends that the grooming regulation violated his due process rights. We do not consider this issue because it is raised for the first time on appeal. See Marbled Murrelet v. Babbitt, 83 F.3d 1060, 1063 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.